DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20150085407 A1, hereinafter Chen)
With regards to claim 1, Chen discloses an Electrostatic Discharge (ESD) protection circuit (FIGS. 1-5) with low parasitic capacitance which is connected between an I/O terminal and ground, comprising: 
a first bipolar junction transistor (BJT), (NPN BJT 120) wherein said first bipolar junction transistor is an NPN type of bipolar junction transistor, including a base and an emitter of said first bipolar junction transistor are commonly connected to said I/O terminal; (input/output interface, supply voltage 102, see FIG. 1, where the base and emitter if the BJT 120 are connected to the interface 102) and 
a first ESD power clamp device, (second protection circuitry arrangement 112 and BJT 122) connected between a collector of said first bipolar junction transistor and said ground. (See FIG. 1, showing the connection between the collector of the BJT 120 and the ground voltage 104) 
It should be noted the limitation “, such that when a positive ESD pulse or a negative ESD pulse is injected into said I/O terminal, an ESD protection path is provided with low parasitic capacitance” is interpreted as an intended function, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)  In the instant case, the configuration of Chen would have the function of the claims, as the layout described in Chen is the same as the claims.

With regards to claim 2, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 1, wherein said collector of said first bipolar junction transistor is electrically connected to a high voltage level VDD or floating. (high voltage 102, see FIG. 1 and Paragraph [0015])


With regards to claim 7, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 1, wherein said first ESD power clamp device is a second bipolar junction transistor as an NPN type of bipolar junction transistor, (NPN BJT 122) said collector of said first bipolar junction transistor is electrically connected to a collector of said second bipolar junction transistor, and a base and an emitter of said second bipolar junction transistor are commonly connected to said ground. (See FIG. 1) 

With regards to claim 8, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 7, wherein said ESD protection circuit with low parasitic capacitance is implemented through a semiconductor structure comprising an n type substrate, a first p type well, a third p type well, a first n type heavily doped region, a first p type heavily doped region, a second n type heavily doped region, a second p type heavily doped region, a third n type heavily doped region and a fourth n type heavily doped region; said first p type well and said third p type well are provided in said n type substrate, said first n type heavily doped region and said first p type heavily doped region are disposed in said first p type well and commonly connected to said 1/O terminal, said second n type heavily doped region and said second p type heavily doped region are disposed in said third p type well and commonly connected to said ground, said fourth n type heavily doped region is directly formed in said n type substrate, said third n type heavily doped region is disposed in said third p type well, said fourth n type heavily doped region formed in said n type substrate is electrically connected to said third n type heavily doped region in said third p type well, and said third n type heavily doped region and said fourth n type heavily doped region are commonly connected to a high voltage level VDD or floating. (See FIG. 2, showing the dopants)

With regards to claim 9, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 1.
It should be noted the limitation “wherein when said positive ESD pulse is injected into said I/O terminal, said ESD protection path is formed consisting of said first bipolar junction transistor and said first ESD power clamp device.” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)  In the instant case, Chen contains all of the structural limitations of the claims.

With regards to claim 10, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 1.
It should be noted the limitation “wherein when said negative ESD pulse is injected into said I/O terminal, said ESD protection path is formed consisting of a parasitic silicon controlled rectifier (SCR).” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)  In the instant case, Chen contains all of the structural limitations of the claims.

With regards to claim 11, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 1, wherein said first ESD power clamp device is replaced by a diode element, (diode 124) and a second ESD power clamp device is furthered connected in parallel with said diode element to provide a new ESD protection path when said positive ESD pulse is injected. (See FIG. 1) 

With regards to claim 12, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 11, wherein an anode of said diode element is electrically connected to said ground, and a cathode of said diode element is electrically connected to said collector of said first bipolar junction transistor. (See FIG. 1, showing the connection of the diode 124) 

With regards to claim 13, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 11, wherein said ESD protection circuit with low parasitic capacitance is implemented through a semiconductor structure comprising an n type substrate, a p type well, a first n type heavily doped region, a first p type heavily doped region, a second n type heavily doped region, and a second p type heavily doped region; said p type well is provided in said n type substrate, said first n type heavily doped region and said first p type heavily doped region are disposed in said p type well and commonly connected to said I/O terminal, said second p type heavily doped region is disposed in said n type substrate and connected to said ground, said second n type heavily doped region is disposed in said n type substrate and connected to said second ESD power clamp device, said second n type heavily doped region and said second ESD power clamp device are commonly connected to a high voltage level VDD or floating. (See FIG. 2, showing the dopants) 

With regards to claim 14, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 11, wherein said ESD protection circuit with low parasitic capacitance is implemented through a semiconductor structure comprising an n type heavily doped substrate, an n type epitaxial layer, a p type well, a first n type heavily doped region, a first p type heavily doped region, and a second p type heavily doped region; said n type epitaxial layer is formed on said n type heavily doped substrate, said p type well is provided in said n type epitaxial layer, said first n type heavily doped region and said first p type heavily doped region are disposed in said p type well and commonly connected to said I/O terminal, said second p type heavily doped region is disposed in said n type epitaxial layer and connected to said ground, said n type heavily doped substrate is connected to said second ESD power clamp device, and said n type heavily doped substrate and said second ESD power clamp device are commonly connected to a high voltage level VDD or floating. (See FIG. 2, showing the dopants) 

With regards to claim 16, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 11.
It should be noted the limitation “wherein when said positive ESD pulse is injected into said I/O terminal, said new ESD protection path is formed consisting of said first bipolar junction transistor and said second ESD power clamp device.” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)  In the instant case, Chen contains all of the structural limitations of the claims.

With regards to claim 17, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 11.
It should be noted the limitation “wherein when said negative ESD pulse is injected into said I/O terminal, said ESD protection path is formed consisting of a parasitic silicon controlled rectifier (SCR)” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)  In the instant case, Chen contains all of the structural limitations of the claims.

With regards to claim 18, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 11, wherein said second ESD power clamp device is a Zener diode, an NPN type of bipolar junction transistor, (NPN transistor 122 or 126) or a PNP type of bipolar junction transistor.

With regards to claim 19, Chen discloses an Electrostatic Discharge (ESD) protection structure with low parasitic capacitance which is connected between an I/O terminal and ground, comprising: 
a first ESD protection circuit, comprising a first bipolar junction transistor (BJT) and a first ESD power clamp device, (at least BJT 122) wherein said first bipolar junction transistor is an NPN type of bipolar junction transistor, including a base and an emitter of said first bipolar junction transistor are commonly connected to said I/O terminal (input/output interface, supply voltage 102, see FIG. 1, where the base and emitter if the BJT 120 are connected to the interface 102), and said first ESD power clamp device is connected to a collector of said first bipolar junction transistor; (See FIG. 1) and 
a second ESD protection circuit, (second circuit 112) comprising said first bipolar junction transistor (BJT) (BJT 126) and said first ESD power clamp device, (diode 124) wherein said first bipolar junction transistor is an NPN type of bipolar junction transistor, including a base and an emitter of said first bipolar junction transistor of said second ESD protection circuit are commonly connected to said ground, (ground 104, see FIG 1, showing the connections) said first ESD power clamp device of said second ESD protection circuit is connected to a collector of said first bipolar junction transistor of said second ESD protection circuit, said first ESD power clamp device of said first ESD protection circuit is connected to said first ESD power clamp device of said second ESD protection circuit, (See FIG. 1, showing the connections) and said collector of said first bipolar junction transistor of said first ESD protection circuit is connected to said collector of said first bipolar junction transistor of said second ESD protection circuit, so as to form a bi-directional design. (See FIG. 1, showing the bi-directional design) 

With regards to claim 20, Chen discloses the Electrostatic Discharge (ESD) protection structure with low parasitic capacitance of claim 19, wherein said first ESD power clamp device is replaced by a diode element, (diode 124) and a second ESD power clamp device is furthered connected between said first ESD protection circuit and said second ESD protection circuit, an anode of said diode element is electrically connected to said second ESD power clamp device, and a cathode of said diode element is electrically connected to said collector of said first bipolar junction transistor. (See FIG. 1, showing the connections)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150085407 A1, hereinafter Chen).
With regards to claim 5, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 1.
Chen further teaches wherein said first ESD power clamp device is a PNP type of bipolar junction transistor, said collector of said first bipolar junction transistor is electrically connected to an emitter of said PNP type of bipolar junction transistor, and an collector of said PNP type of bipolar junction transistor is electrically connected to said ground. (Paragraph [0021]: “the subject matter is not intended to be limited to NPN bipolar junction transistor elements and may be implemented in an equivalent manner for PNP bipolar junction transistor elements.” See also FIG. 1) 
It would have been obvious to one of ordinary skill in the art to modify the device of Chen, as replacing an NPN BJT with a PNP BJT is merely a substitution of known elements requiring no undue experimentation.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150085407 A1, hereinafter Chen) in view of Cheng et al. (US 2021/0313312 A1, hereinafter Cheng).
With regards to claim 3, Chen discloses the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 1.
However, while Chen teaches using a diode (See FIG. 1) Chen does not explicitly teach wherein said first ESD power clamp device is a Zener diode.
Cheng teaches using a Zener diode (Zener Z1).
It would have been obvious to one of ordinary skill in the art to modify the device of Chen to have the zener diode of Cheng, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Cheng allows for an improvement in current capability (See Cheng Paragraph [0028])

With regards to claim 4, Chen in view of Cheng teaches the Electrostatic Discharge (ESD) protection circuit with low parasitic capacitance of claim 3.
Chen further teaches wherein said ESD protection circuit with low parasitic capacitance is implemented through a semiconductor structure comprising an n type substrate, a first p type well, a second p type well, a first n type heavily doped region, a first p type heavily doped region, a second n type heavily doped region, a second p type heavily doped region, and a third n type heavily doped region; said first p type well and said second p type well are provided in said n type substrate, said first n type heavily doped region and said first p type heavily doped region are disposed in said first p type well and commonly connected to said I/O terminal, said second n type heavily doped region and said second p type heavily doped region are disposed in said second p type well, said third n type heavily doped region is directly formed in said n type substrate and is electrically connected to said second n type heavily doped region in said second p type well, said second p type heavily doped region is connected to said ground, said third n type heavily doped region and said second n type heavily doped region are commonly connected to a high voltage level VDD or floating. (See FIG. 2, showing the doped regions)


Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812